IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PETER ANTONACCI,                      NOT FINAL UNTIL TIME EXPIRES TO
Former Husband,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D11-3669
v.

JULIANA ANTONACCI,
Former Wife

      Appellee.

_____________________________/

Opinion filed August 1, 2014.

An appeal from the Circuit Court for Clay County.
McCarthy Crenshaw, Jr., Judge.

Lyman T. Fletcher, Michael R. Phillips, and Eric Friday of Fletcher & Phillips,
Jacksonville, for Appellant.

Michael Korn and Mary C. Coxe of Korn & Zehmer, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      The trial court erred in failing to conform the written order on rehearing to

its oral pronouncement at the hearing on the issue of the parties’ respective

pensions. See Maggard v. Maggard, 844 So. 2d 710 (Fla. 2d DCA 2003); Leonard
v. Leonard, 613 So. 2d 1339 (Fla. 3d DCA 1993); Gallardo v. Gallardo, 593 So.2d

522 (Fla. 3d DCA 1991).       We therefore reverse those portions of the order on

rehearing that address the parties’ pensions and we remand with directions to

conform the written judgment to the court’s oral pronouncement that each party

would be entitled to one half of the marital portion of the other party’s pension

value at the time of retirement. Having found no merit to the appellant’s remaining

arguments, we affirm the order in all other respects.

PADOVANO, MARSTILLER, and SWANSON, JJ., CONCUR.




                                          2